Exhibit 10.1

 

AGREEMENT FOR SALE OF COMMON STOCK OF GRANITE EXCHANGE, INC.

 

BY AND AMONG

 

ROBERT M. AWALT, JUSTIN C. SWIFT,

 

GRANITE EXCHANGE, INC.

 

AND

 

THE BANK HOLDINGS

 

 

As of June 15, 2009

 

--------------------------------------------------------------------------------


 

SCHEDULE INDEX

 

Schedule 2.5(e)

 

List of Physical Assets to be Transferred at Closing

Schedule 3.2

 

No Conflicts

Schedule 3.4

 

Financial Statements of Granite

Schedule 3.6

 

Undisclosed Liabilities; Adverse Changes

Schedule 3.8

 

Proceedings and Orders

Schedule 3.9

 

Absence of Certain Changes and Events

Schedule 3.10

 

Properties, Contracts, Employee Benefit Plans and Other Agreements

Schedule 3.11

 

Insurance

Schedule 4.2

 

Required Regulatory Consents, Approvals and Notices (To Be Provided by Buyer)

Schedule 10.18

 

List of Clients Subject to Non-Solicitation

 

i

--------------------------------------------------------------------------------


 

STOCK PURCHASE AND SALE AGREEMENT

 

THIS STOCK PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
June 15, 2009, by and among Robert M. Awalt, an individual and Justin C. Swift,
an individual  (collectively “Buyer”), GRANITE EXCHANGE, INC., a  Nevada
corporation (“Granite”), and THE BANK HOLDINGS, a Nevada corporation (“TBH”). 
Buyer, Granite and TBH are referred to collectively as the “parties” and
individually as a “party.”

 

RECITALS

 

A.                                    Granite is a corporation organized and
existing under the laws of Nevada with its principal place of business located
in Roseville, California.

 

B.                                    Buyer consists of individuals residing in
the State of California.

 

C.                                    Justin C. Swift (“Swift”) and Robert M.
Awalt (“Awalt”) were both previously affiliated with Granite and, while so
affiliated, were knowledgeable about the business affairs and business plans of
Granite up to and through the date of their respective separations from Granite.

 

D.                                    As of the date hereof, Granite has 100,000
shares of issued and outstanding common stock (the “Granite Stock”), of which
TBH owns, directly or beneficially, 100,000 shares.  Granite also owns all of
the outstanding shares of All-Star Exchange, Inc., a Nevada corporation
(“All-Star”).  References to Granite include All-Star.

 

E.                                      The parties to this Agreement desire to
effect a transaction whereby Buyer will acquire the Granite Shares from TBH (the
“Acquisition”) for the purchase price set forth below.

 

F.                                      There is currently pending litigation
between Granite and TBH on the one hand and Swift and Awalt (among others), on
the other, in the Superior Court of California, County of Sacramento, case
number 34-2008-00027481 (the “Action”), which the parties wish to resolve, in
part, by the Acquisition.  On March 18, 2009, the parties signed a Settlement
Agreement with regard to the Action, and the Acquisition is part of that
Settlement Agreement.  As a part of the Settlement Agreement, and
contemporaneously with this Agreement, the parties are also executing a Release
Agreement.

 

G.                                    The parties wish to set forth certain
other agreements among them.

 

AGREEMENTS

 

In consideration of the foregoing premises and the mutual promises, covenants
and agreements hereinafter set forth, the parties hereto hereby agree as
follows:

 


ARTICLE 1

 


DEFINITIONS

 

Section 1.1                                   Definitions.  In addition to those
terms defined throughout this Agreement, the following terms, when used herein,
shall have the following meanings.

 

--------------------------------------------------------------------------------


 

(a)                                  “Affiliate” means with respect to a
particular Person, any other Person that directly or indirectly controls, is
directly or indirectly controlled by, or is directly or indirectly under common
control with such specified Person.

 

(b)                                 “Best Efforts” means using all due speed
that a prudent Person desirous of achieving a result would use in similar
circumstances to ensure that such result is achieved as promptly and
expeditiously as possible, provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Person subject to that
obligation to take actions that would result in a materially adverse change in
the benefits to such Person of this Agreement and the Acquisition.

 

(c)                                  “Business Day” means any day except
Saturday, Sunday and any day on which Granite is authorized or required by law
or other government action to close.

 

(d)                                 “Contract” means any agreement, contract,
obligation, promise or understanding (whether written or oral and whether
express or implied) that is legally binding.

 

(e)                                  “Knowledge” with respect to:

 

(i)                                     an individual means that such person
will be deemed to have “Knowledge” of a particular fact or other matter if such
individual is actually aware of such fact or other matter; and

 

(ii)                                  a Person (other than an individual) means
that such Person will be deemed to have “Knowledge” of a particular fact or
other matter if any individual who is serving as a director or officer or
manager of such Person (or in any similar capacity) has Knowledge of such fact
or other matter.

 

(f)                                    “Legal Requirement” means any material
federal, state, local, municipal, foreign, international, multinational or other
administrative order, constitution, law, ordinance, principle of common law,
regulation, statute or treaty, including without limitation the United States
banking laws, rules and regulations and the banking laws, rules and regulations
of the States of California and Nevada.

 

(g)                                 “Material Adverse Effect” means any change
in or effect on the business of Granite that would be materially adverse to the
business, financial condition or results of operations of Granite, other than
any change, effect, event or occurrence to the extent arising from or relating
to (i) the United States or the industry in general, (ii) actions taken pursuant
to the obligations of the parties expressly set forth in this Agreement or
(iii) general economic conditions.

 

(h)                                 “Order” means any award, decision,
directive, injunction, judgment, memorandum, order, regulatory agreement,
ruling, subpoena or verdict entered, issued, made or rendered by any court,
administrative or other governmental agency, including any Regulatory Authority,
or by any arbitrator.

 

(i)                                     “Person” means any individual,
corporation (including any non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union or other entity or any Regulatory
Authority.

 

(j)                                     “Proceeding” means any action,
arbitration, audit, hearing, investigation, litigation or suit (whether civil,
criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any judicial or
governmental authority, including a Regulatory Authority, or arbitrator.

 

2

--------------------------------------------------------------------------------


 

(k)                                  “Regulatory Authorities” means any federal,
state or local governmental body, agency or authority which under applicable
statutes and regulations:  (i) has supervisory, judicial, administrative,
police, taxing or other power or authority over Granite, TBH or Buyer; (ii) is
required to approve, or give its consent to the Acquisition; or (iii) with which
a filing must be made in connection therewith, including in any case, the
Secretary of State of California and/or Nevada.

 

(m)                               “Tax” means any tax (including any income tax,
capital gains tax, value-added tax, sales tax, property tax, gift tax or estate
tax), levy, assessment, tariff, duty (including any customs duty), deficiency or
other fee, and any related charge or amount (including any fine, penalty,
interest or addition to tax), imposed, assessed or collected by or under the
authority of any Regulatory Authority or payable pursuant to any tax-sharing
agreement or any other Contract relating to the sharing or payment of any such
tax, levy, assessment, tariff, duty, deficiency or fee.

 

(n)                                 “Tax Return” means any return (including any
information return), report, statement, schedule, notice, form or other document
or information filed with or submitted to, or required to be filed with or
submitted to, any Regulatory Authority in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

(o)                                 “Threatened” means a claim, Proceeding,
dispute, action or other matter for which any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing).

 

Section 1.2                                   Principles of Construction. (a) In
this Agreement, unless otherwise stated or the context otherwise requires, the
following uses apply:  (i) actions permitted under this Agreement may be taken
at any time and from time to time in the actor’s sole discretion;
(ii) references to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
successor, as in effect at the relevant time; (iii) in computing periods from a
specified date to a later specified date, the words “from” and “commencing on”
(and the like) mean “from and including,” and the words “to,” “until” and
“ending on” (and the like) mean “to, but excluding”; (iv) references to a
governmental or quasi-governmental agency, authority or instrumentality shall
also refer to a regulatory body that succeeds to the functions of the agency,
authority or instrumentality; (v) indications of time of day mean Reno, Nevada
time; (vi) “including” means “including, but not limited to”; (vii) all
references to sections, schedules and exhibits are to sections, schedules and
exhibits in or to this Agreement unless otherwise specified; (viii) all words
used in this Agreement will be construed to be of such gender or number as the
circumstances require; and (ix) the captions and headings of articles, sections,
schedules and exhibits appearing in or attached to this Agreement have been
inserted solely for convenience of reference and shall not be considered a part
of this Agreement nor shall any of them affect the meaning or interpretation of
this Agreement or any of its provisions.

 

(b)                                 The Appendix, Exhibits and Schedules
referred to in this Agreement consist of the Appendix, Exhibits and Schedules
attached to this Agreement immediately following the signature page of this
Agreement, and such Appendix, Exhibits and Schedules are incorporated by
reference into this Agreement as if they were set forth in their entirety
herein.  The information contained in each of the Schedules is further
incorporated into each of the other Schedules by that party.  The parties shall
evidence their respective review of the Schedules by initialing each Schedule.

 

(c)                                  All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles as consistently applied in the United States (“GAAP”).

 

3

--------------------------------------------------------------------------------


 


ARTICLE 2

 

BASIC TERMS OF TRANSACTION

 

Section 2.1                                   The Transaction.  Upon the terms,
subject to the conditions and in reliance upon the representations and
warranties herein made by the parties to each other, TBH shall sell, transfer,
convey and deliver to Buyer and Buyer shall purchase from TBH, all of the
Granite Stock.

 

Section 2.2                                   Effective Time.  The “Closing”
means the settlement of the obligations of Buyer and TBH to each other under
this Agreement, including the payment of the Purchase Price to TBH and the
delivery of any closing documents provided for herein.  The Closing of the
Acquisition shall occur on June 30, 2009 (the “Closing Date”), at such time and
place as the parties shall mutually agree.  Buyer agrees that time shall be of
the essence with respect to the payment and performance of the obligations of
Buyer hereunder.

 

Section 2.3                                   Purchase Price.  The aggregate
purchase price (“Purchase Price”) of the Granite Stock shall be $425,000.  After
the Closing, TBH will have no further rights in respect of the
Granite Stock.

 

Section 2.4                                   Buyer’s Deliveries at Closing.  At
the Closing, Buyer shall deliver the following items to TBH:

 

(a)                                  the Purchase Price by wire transfer of
immediately available funds by no later than 10:00 a.m., Pacific Time on the
Closing Date.  The wire transfer shall be transmitted to Federal Reserve Bank of
San Francisco, for ABA no. 1212-0218-5 fbo Nevada Security Bank fbo The Bank
Holdings, acct. no. 0021002088;

 

(b)                                 a certificate executed by each of Awalt and
Swift dated the Closing Date stating that:  (i) all of the representations and
warranties of Buyer set forth in this Agreement are true and correct with the
same force and effect as if all of such representations and warranties were made
at the Closing Date, provided, however, that to the extent such representations
and warranties expressly relate to an earlier date, such representations shall
be true and correct in all material respects on and as of such earlier date, and
provided further, that to the extent that such representations and warranties
are made in this Agreement subject to a standard of materiality or Knowledge,
such representations and warranties shall be true and correct in all respects;
and (ii) Buyer has performed or complied with all of the covenants and
obligations to be performed or complied with by it under the terms of this
Agreement on or prior to the Closing Date, provided, however, that to the extent
performance and compliance with such covenants and obligations are subject in
this Agreement to a standard of materiality, and also with respect to the
performance by Buyer of the covenant to pay the Purchase Price, Buyer shall have
performed and complied in all respects with such covenants and obligations;

 

(c)                                  evidence of acceptance of appointment to
the board of directors of Granite the minimum number of directors called for
under the Bylaws of Granite, which appointment shall be contingent upon the
Closing; and

 

(d)                                 such other documents as Granite or TBH may
reasonably request.

 

All of such items shall be reasonably satisfactory in form and substance to TBH
and its counsel.

 

4

--------------------------------------------------------------------------------


 

Section 2.5                                   TBH Deliveries at Closing.  At the
Closing, TBH shall deliver the following items to Buyer:

 

(a)                                  certificates representing the Granite
Stock, duly endorsed in blank by the holder thereof;

 

(b)                                 a certificate executed by the Chairman of
TBH stating that:  (i) all of the representations and warranties of TBH and
Granite set forth in this Agreement are true and correct with the same force and
effect as if all of such representations and warranties were made at the Closing
Date, provided, however, that to the extent such representations and warranties
expressly relate to an earlier date, such representations shall be true and
correct in all material respects on and as of such earlier date, and provided
further, that to the extent that such representations and warranties are made in
this Agreement subject to a standard of materiality or Knowledge, such
representations and warranties shall be true and correct in all respects; and
(ii) each of TBH and Granite have performed and complied with all of the
covenants and obligations to be performed or complied with by it under the terms
of this Agreement on or prior to the Closing Date, provided, however, that to
the extent performance and compliance with such covenants and obligations are
subject in this Agreement to a standard of materiality, each of TBH and Granite
shall have performed and complied in all respects with such covenants and
obligations;

 

(c)                                  copies of resolutions of the board of
directors of TBH and Granite, as applicable, authorizing and approving this
Agreement and the consummation of the transactions contemplated hereby,
certified as of the Closing Date by the Secretary or any Assistant Secretary of
TBH and Granite, as applicable;

 

(d)                                 resignations by all of the current officers
and members of the board of directors of Granite, which resignations shall be
contingent upon the Closing;

 

(e)                                  subject to Section 6.3(d), all of the
physical assets listed on Schedule 2.5(e) and the membership currently owned at
Catta Verdera Country Club, to the extent such membership is transferable.  TBH
and Buyer presently disagree about the ownership of the membership, with TBH
contending that it owns the membership and Buyer contending that Granite owns
the membership.  TBH, upon Closing, disclaims any ownership interest in the
membership and will not object to Buyer’s characterization that the membership
was and is owned by Granite.  Buyer has independently investigated the status of
the membership and will pay any and all applicable transfer fees, membership
dues, and other financial obligations associated with the membership, including
without limitation any and all amounts past due.  TBH and Granite make no
representation or warranty regarding the transferability of the membership or
the amounts due to Catta Verdera Country Club;

 

(f)                                    subject to Section 6.3(d), the books and
records of Granite, which include the financial statements for Granite for each
of the last three (3) years, and all currently pending contracts and records of
closed transactions (except for older closed transaction files, which are in
off-site storage at Iron Mountain); and

 

(g)                                 such other documents reasonably requested by
Buyer which would be normal and customary in the closing of a stock purchase
transaction.

 

Section 2.6                                   Release of Obligation to Pay
$1,200.  In Section 4 of the Settlement Agreement with regard to the Action, the
Defendants in the Action agreed to pay Downey Brand LLP the sum of $1,200 to
reimburse Downey Brand’s payment to mediator Richard Park.  Upon Closing, and
the timely payment by Buyer of the entire Purchase Price, TBH and Granite
release Defendants from their obligation to pay the $1,200 to Downey Brand.

 

5

--------------------------------------------------------------------------------



 


ARTICLE 3


 

REPRESENTATIONS AND WARRANTIES OF TBH AND GRANITE

 

TBH and Granite hereby represents and warrants to Buyer as follows:

 

Section 3.1            Authorization; Enforceability.  Each of TBH and Granite
has the requisite power and authority to enter into and perform its obligations
under this Agreement and the execution, delivery and performance of this
Agreement by each of TBH and Granite, and the consummation by it of its
respective obligations under this Agreement, have been authorized by all
necessary actions of any kind whatsoever (except for approval of the Acquisition
and this Agreement by its stockholder) and this Agreement constitutes a legal,
valid and binding obligation of each of TBH and Granite enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other laws and subject to general
principles of equity.

 

Section 3.2            No Conflict.  Except as set forth in Schedule 3.2,
neither the execution nor the delivery of this Agreement nor the consummation or
performance of the Acquisition will, directly or indirectly (with or without
notice or lapse of time):  (a) contravene, conflict with, or result in a
violation of any provision of the charter or bylaws of either TBH or Granite;
(b) contravene, conflict with or result in a violation of, or give any
Regulatory Authority the bona fide right to challenge the Acquisition or to
exercise any remedy or obtain any relief under, any Legal Requirement or Order
to which either TBH, Granite, or any of the assets owned or used by TBH or
Granite, respectively, may be subject; (c) contravene, conflict with, or result
in a violation or breach of any provision of, or give any Person the valid right
to declare a default or exercise any remedy under, or to accelerate the maturity
or performance of, or to cancel, terminate, or modify, any Contract where the
same would have a Material Adverse Effect; or (d) result in the creation of any
lien, charge or encumbrance upon or with respect to any of the assets owned or
used by Granite.  Neither TBH nor Granite will be required to give any notice to
or obtain any consent from any Person in connection with the execution and
delivery of this Agreement or the consummation of the Acquisition.

 

Section 3.3            Granite Capitalization.  The authorized capital stock of
Granite consists, and immediately prior to the Closing will consist, exclusively
of 1,000,000 shares of common stock, par value $0.01, 100,000 of which shares
are, and immediately prior to the Closing will be, duly authorized, validly
issued and outstanding.  There are no unexpired or pending preemptive rights
with respect to any shares of capital stock of Granite.  There are no
outstanding securities of Granite which are convertible into or exchangeable for
any shares of Granite’s capital stock, and Granite is not a party to any
Contract relating to the issuance, sale or transfer of any equity securities or
other securities of Granite.  None of the issued and outstanding shares of
Granite’s capital stock was issued in violation of any federal or state
securities laws or any other Legal Requirement.

 

Section 3.4            Financial Statements.  True, correct and complete copies
of the following are set forth in Schedule 3.4: Granite’s consolidated statement
of condition and statement of operations for the periods of December 31, 2008
and March 31, 2009 (collectively, the “Financial Statements”).  The Financial
Statements have been prepared in accordance with all Legal Requirements and
generally accepted accounting practices applicable to Nevada corporations, and
each of the Financial Statements accurately, fairly and correctly presents the
financial position, assets, liabilities and the results of operations of Granite
at the respective dates and for the respective periods covered by such Financial
Statements.

 

6

--------------------------------------------------------------------------------


 

Section 3.5            Assets.  As of the date thereof, Granite had title to all
of the properties and assets as reflected on Granite’s most recent Financial
Statements (for the period ending March 31, 2009) other than:  (a) pledges or
liens granted in connection with repurchase or reverse repurchase agreements or
otherwise incurred in the ordinary course of business; and (b) minor defects and
irregularities in title and encumbrances that would not have a Material Adverse
Effect.

 

Section 3.6            Undisclosed Liabilities; Adverse Changes.  Granite has no
liabilities or obligations except:  (a) as set forth in Schedule 3.6; (b) for
liabilities or obligations reflected or reserved against in the Financial
Statements; and (c) for current liabilities incurred in the ordinary course of
business since the respective dates of the Financial Statements.

 

Section 3.7            Taxes.  Granite has duly filed or will duly file all Tax
Returns required to be filed by it for all periods prior to and including
March 31, 2009.  There is no claim or assessment pending or Threatened against
Granite for Taxes owed by Granite.  No audit, examination or investigation
related to Granite is presently being conducted or Threatened by any Regulatory
Authority.

 

Section 3.8            Proceedings and Orders.  Attached as Schedule 3.8 is a
true and correct list of all material Proceedings and Orders pending, entered
into or, to the Knowledge of Granite, Threatened against or affecting Granite or
any of its assets or business, involving any Regulatory Authority or other
Person.  Except to the extent indicated in Schedule 3.8, no such pending or
Threatened Proceeding or Order would, alone or in the aggregate, have a Material
Adverse Effect.

 

Section 3.9            Absence of Certain Changes and Events.  Except as set
forth in Schedule 3.9 or as permitted by this Agreement, since its inception,
Granite has conducted its business only in the ordinary course of business and
there has not been with respect to Granite any:

 

(a)           change in Granite’s authorized or issued capital stock; grant of
any stock option or right to purchase shares of capital stock of Granite;
issuance of any security convertible into such capital stock or evidences of
indebtedness; grant of any registration rights; purchase, redemption, retirement
or other acquisition by Granite of any shares of any such capital stock,
declaration or payment of any dividend or other distribution or payment in
respect of shares of Granite’s capital stock; or

 

(b)           amendment to the charter or bylaws or any resolutions adopted by
the board of directors or the stockholders of Granite relating thereto.

 

Section 3.10         Properties, Contracts, Employee Benefit Plans and Other
Agreements.  Schedule 3.10 lists or describes the following:

 

(a)           All real property owned by Granite and the principal buildings and
structures located thereon, and each lease of real property to which Granite is
a party;

 

(b)           except for any agreement, if any, between Granite and Capital
Exchange Services, LLC, each Contract to which Granite is a party that involves
performance of services or delivery of goods or materials by Granite;

 

(c)           except for financing leases made by Granite in the ordinary course
of business, each lease, rental, license, installment and conditional sale
agreement and other Contract to which Granite is a party affecting the ownership
of, leasing of, title to, use of, any personal property;

 

(d)           except for “shrink wrap” licenses generally applicable in the case
of retail sales of software in the consumer market, each licensing agreement or
other Contract to which Granite is a

 

7

--------------------------------------------------------------------------------


 

party with respect to patents, trademarks, copyrights, or other intellectual
property (collectively, “Intellectual Property Assets”);

 

(e)           except for internal Contracts concerning the sharing and
distribution of tax obligations between TBH, Granite and/or other subsidiaries
of TBH, each joint venture, partnership and other Contract (however named) to
which Granite is a party involving a sharing of profits, losses, costs or
liabilities by Granite with any other Person;

 

(f)            each Contract to which Granite is a party containing covenants
that in any way purport to restrict the business activity of Granite or any
current director, officer, employee or stockholder of Granite or to limit
Granite to engage in any line of business or to compete with any Person;

 

(g)           each Contract to which Granite is a party providing for payments
to or by any Person based on sales, purchases or profits, other than direct
payments for goods;

 

(h)           any written employment agreement or similar arrangement with any
current director, officer, employee or consultant of Granite;

 

(i)            each profit-sharing, deferred compensation, bonus, stock
ownership, stock purchase, pension, incentive plan or agreement, retainer,
employment, consulting, retirement, employee welfare or benefit agreements,
plans or arrangements (including vacation, sick leave, salary continuation,
service awards, severance pay, medical, hospitalization, disability and life
insurance) established, maintained, sponsored or undertaken by Granite (or its
parent or affiliates) for the benefit of Granite’s current officers, directors
or employees, including each trust or other agreement with any custodian or any
trustee for funds held under any such agreement, plan or arrangement, and all
other Contracts or arrangements under which pensions, deferred compensation or
other retirement benefits are being paid or may become payable by Granite for
the benefit of Granite’s employees (collectively, the “Employee Benefit Plans”),
and, in respect to any of them, the latest reports or forms, if any, filed with
the Department of Labor and Pension Benefit Guaranty Corporation under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), any
current financial or actuarial reports and any currently effective private
rulings or determination letters from the Internal Revenue Service obtained by
or for the benefit of Granite;

 

(j)            each executory Contract entered into other than in the ordinary
course of business that contains or provides for an express undertaking by
Granite to be responsible for consequential damages;

 

(k)           each executory Contract for capital expenditures in excess of
$500;

 

(l)            each written warranty, guaranty or other similar undertaking with
respect to contractual performance extended by Granite other than in the
ordinary course of business;

 

(m)          each amendment, supplement and modification in respect of any of
the foregoing; and

 

(n)           Granite’s two current employees.

 

Copies of each document, plan or Contract listed and described on Schedule 3.10
will be made available during due diligence.  Granite agrees to promptly provide
Buyer with copies of any such document, plan or Contract described this
Section 3.10 entered into by Granite on or after the date of this Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 3.11         Insurance.  Schedule 3.11 lists and briefly describes the
policies of insurance and bonds issued, owned or held by or for the benefit of
Granite (or its parent or affiliates).  Each such policy is, and Granite will
use its Best Efforts to keep each such policy, in full force and effect (except
for any expiring policy which is replaced by coverage at least as extensive)
until the Closing.  All premiums due on such policies have been paid.

 

Section 3.12         Regulatory Filings.  To the Knowledge of Granite and TBH,
Granite has filed in a timely manner all required filings with all Regulatory
Authorities having jurisdiction over Granite.

 

Section 3.13         Brokers and Finders.  Neither Granite nor any Person acting
on its behalf has employed any broker, agent or finder or incurred any liability
for any brokerage fees, agents’ commissions or finders’ fees in connection with
the transactions contemplated herein.

 


ARTICLE 4


 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to TBH and Granite as follows:

 

Section 4.1            Authorization; Enforceability.  Buyer has the requisite
power and authority to enter into and perform its obligations under this
Agreement and the execution, delivery and performance of this Agreement by Buyer
and the consummation by it of its obligations under this Agreement, have been
authorized by all necessary actions of any kind whatsoever, and the execution,
delivery and performance of this Agreement by Buyer and the consummation by it
of its obligations under this Agreement, will be on or prior to the Closing Date
duly authorized by all necessary actions of any kind whatsoever.  This Agreement
constitutes a legal, valid and binding obligation of Buyer, enforceable in
accordance with its terms except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws and subject to
general principles of equity.

 

Section 4.2            No Conflict.  Neither the execution nor the delivery of
this Agreement nor the consummation or performance of the Acquisition will,
directly or indirectly (with or without notice or lapse of time): 
(a) contravene, conflict with, or result in a violation of any provision of the
articles of organization or operating agreement of Buyer; (b) contravene,
conflict with or result in a violation of, or give any Regulatory Authority the
bona fide right to challenge the Acquisition or to exercise any remedy or obtain
any relief under, any Legal Requirement or Order to which Buyer, or any of the
assets owned or used by Granite, may be subject; (c) contravene, conflict with,
or result in a violation or breach of any provision of, or give any Person the
valid right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or to cancel, terminate, or modify, any Contract
where the same would be reasonably expected to have a material adverse effect
upon Buyer; or (d) result in the creation of any lien, charge or encumbrance
upon or with respect to any of the assets owned or used by Buyer.  Except as set
forth in Schedule 4.2 (as provided by Buyer), no consent of, approval of, notice
to or filing with any Regulatory Authorities having jurisdiction over any aspect
of the business or assets of Buyer, and no consent of, approval of or notice to
or filing with any Person, is required in connection with the execution and
delivery by Buyer of this Agreement or the consummation by Buyer of the
transactions contemplated hereby.

 

Section 4.3            Brokers and Finders.  Neither Buyer nor any Person acting
on its behalf has employed any broker, agent or finder or incurred any liability
for any brokerage fees, agents’ commissions or finders’ fees in connection with
the transactions contemplated herein.

 

9

--------------------------------------------------------------------------------


 

Section 4.4            Investigation and Inquiry.   Buyer acknowledges that
Swift was responsible for day-to-day operations at Granite until in or about
November 2008.  Buyer has been provided with the opportunity to make a full and
complete investigation as to all of the representations and warranties contained
in Article 3, to make an inquiry of Granite and TBH, and to request
documentation and other information regarding these representations and
warranties as well as the business of Granite in general.  Buyer has been
provided with access to the books and records of Granite.  Buyer has inspected,
or had the opportunity to inspect, all fixed assets listed on the Schedules
hereto (whether owned or leased) and found them to be in good condition and
repair, free from structural defects, subject to ordinary wear and tear and such
minor defects as will not impair their continued normal use.

 


ARTICLE 5


 

COVENANTS OF TBH AND GRANITE

 

Section 5.1            Access and Investigation.  Granite shall permit Swift
and/or Awalt to have access to the books, records and employees of Granite up to
the Closing Date for the sole purpose of conducting due diligence with respect
to the Acquisition.  This Section 5.1 shall not require the disclosure of any
information the disclosure of which to Buyer would be prohibited by law.

 

Section 5.2            Operations of Granite — Covenants of Granite. Between the
date of this Agreement and the Closing Date, Granite will:

 

(a)           conduct the business of Granite only in the ordinary course of
business, pursuant to existing policies and procedures;

 

(b)           use its Best Efforts to preserve intact the current business
organization of Granite, keep available the services of the current officers,
employees and agents of Granite, and maintain the relations and good will with
suppliers, customers, landlords, creditors, employees, agents and others having
business relationships with Granite;

 

(c)           inform Buyer concerning operational matters arising out of the
ordinary course and of a material nature;

 

(d)           maintain all of its assets necessary for the conduct of its
business in good operating condition and repair, reasonable wear and tear and
damage by fire or unavoidable casualty excepted, and maintain policies of
insurance upon its assets and with respect to the conduct of its business in
amounts and kinds comparable to that in effect on the date hereof and pay all
premiums on such policies when due;

 

(e)           file in a timely manner all required filings with all Regulatory
Authorities and cause such filings to be true and correct in all material
respects prior to Closing;

 

(f)            not materially increase the annual level of compensation of any
employee or director, and not grant any unusual or extraordinary bonuses,
benefits or other forms of direct or indirect compensation to any employee,
director or consultant, except in amounts in keeping with past practice by
formulas or otherwise;

 

(g)           not issue any equity securities or options, warrants, rights or
convertible securities;

 

10

--------------------------------------------------------------------------------


 

(h)           not pay any dividends, redeem any securities, or otherwise cause
assets of Granite to be distributed to any of its shareholders;

 

(i)            not borrow any funds, under existing credit lines or otherwise,
except as reasonably necessary for the ordinary operation of Granite’s business
in a manner, and in amounts, in keeping with historical practice;

 

(j)            maintain its books, accounts and records in the usual, regular
and ordinary manner, on a basis consistent with prior years and comply with all
Legal Requirements; and

 

(k)           terminate its two remaining employees and pay any accrued benefits
due to those employees, provided however that TBH shall have no responsibility
with respect to unemployment claims that any Granite employee may make against
Granite.

 

Section 5.3            Post-Closing Obligation of TBH.    Upon Closing, TBH will
transmit the post-transaction change of control notices required by California
Financial Code section 51001, with a copy to Buyer.

 

Section 5.4            Best Efforts.  Granite and TBH agree to use their Best
Efforts to satisfy the covenants and the various conditions to Closing in this
Article and Article 8, respectively, and to consummate the transactions
contemplated hereby as promptly as possible.  Granite and TBH will not
intentionally take or intentionally permit to be taken any action that would be
in breach of the terms or provisions of this Agreement or that would cause any
of its respective representations or warranties contained herein to be or become
untrue.

 


ARTICLE 6


 

COVENANTS OF BUYER

 

Section 6.1            Regulatory Approvals.  As promptly as reasonably
practicable after the date of this Agreement, Buyer will make or cause to be
made all filings required by Legal Requirements to be made to consummate the
Acquisition.  Copies of all applications and notices submitted to a Regulatory
Authority shall be provided to TBH’s legal counsel within three (3) Business
Days of the filing.  In addition, Buyer shall provide to TBH’s legal counsel all
communication received from any Regulatory Authority concerning the Acquisition
within three (3) Business Days of receipt of same by Buyer or its
representatives.

 

Section 6.2            Best Efforts.  Buyer agrees to use its Best Efforts to
satisfy the covenants and the various conditions to Closing in this Article and
Article 8, respectively, and to consummate the transactions contemplated hereby
as promptly as possible.  Buyer will not intentionally take or intentionally
permit to be taken any action that would be in breach of the terms or provisions
of this Agreement or that would cause any of its respective representations or
warranties contained herein to be or become untrue.

 

Section 6.3            Operations of Granite.

 

(a)           Buyer agrees that it will assume the liability related to any
existing contracts and leases for Granite.  Buyer shall cooperate with Granite
for any consents required related to this Transaction.  By the Closing Date,
Granite shall convert all services provided by TBH or its Affiliates, with the
exception of deposits held at Nevada Security Bank, to Granite, Buyer or a third
party chosen by Buyer.   Buyer agrees that upon the Closing of the Acquisition,
TBH shall have no further responsibility

 

11

--------------------------------------------------------------------------------


 

related to any contracts or leases of Granite.  Buyer acknowledges that any
agreements between Granite and TBH and/or its affiliates (with the exception of
deposit agreements between Granite and Nevada Security Bank, which may be
continued or terminated at the option of Buyer) will be terminated at Closing,
and the benefits provided thereunder will not inure to the benefit of Granite or
Buyer following the Closing Date.

 

(b)           Within two (2) Business Days following the Closing, Buyer shall
file or cause to be filed all requisite notices and applications with all
relevant Regulatory Authorities to change the address, agent for service of
process, and designated officers and directors, or any other information
reasonably requested by TBH, of Granite and All-Star to information not
including any address, employee, officer or director of TBH or its Affiliates.

 

(c)           Buyer will take all steps necessary for Granite to have any and
all insurance and bonds required by the Regulatory Authorities in place as of
the Closing of the Acquisition, including but not limited to those required
under the Nevada Revised Statutes and California Financial Code.  Buyer agrees
that upon the Closing of the Acquisition, TBH shall have no further
responsibility related to any insurance coverage and bonds for Granite or its
directors, officers and employees.  Buyer agrees that the responsibility for all
benefits and services provided to employees of Granite from and after Closing
shall be the responsibility of Granite alone.

 

(d)           Prior to Closing, Buyer shall establish a new operating location
for Granite and Buyer shall commence Granite’s operations at that location upon
Closing.  After Closing, commencing at or about 10:00 a.m. on July 1, 2009,
Buyer shall remove Granite’s property, including without limitation paper files
and the physical assets listed in Schedule 2.5(e), from TBH’s facility located
at 2270 Douglas Boulevard, Suite 200, in Roseville, California (the “TBH
Facility”).  By 5:00 p.m. on July 1, 2009, Buyer shall cause Granite to
discontinue any and all use of the TBH Facility, e.g., Granite shall not use the
TBH Facility as a worksite, nor shall Granite’s phone lines (877-937-1031,
800-988-5113, 916-367-6620 or 916-367-6626) ring to the TBH Facility.  In the
event that Granite does not discontinue all use of the TBH Facility by close of
business on July 1, 2009, Buyer shall pay to TBH the sum of $500 per full or
partial calendar day of continued use.  In addition, Buyer shall cause Granite
to make new arrangements for electronic mail hosting and website hosting, and
TBH may discontinue such hosting as of 5:00 p.m. on July 1, 2009.

 

(e)           Buyer agrees that, notwithstanding any agreement, understanding or
policy to the contrary, any tax benefit or loss carry forward currently carried
on the consolidated financial statements of TBH through December 31, 2008 will
remain the property of TBH and Granite will have no right to claim any such
benefit on any returned filed by it for any tax year commencing with 2009.

 

(f)            Buyers shall promptly notify TBH regarding receipt from any tax
authority of any notification of the commencement of an audit, any request to
extend the statute of limitations, any statutory notice of deficiency, any
revenue agent’s report, any notice of proposed assessment, or any other similar
notification of potential adjustments to the tax liabilities of Granite or TBH,
or any actual or threatened collection enforcement activity by any tax authority
with respect to tax liabilities of Granite for any period during which TBH held
shares of Granite.  Further, Granite may not compromise or otherwise settle or
adjust any assertion or claim of a deficiency in taxes (or interest thereon or
penalties in connection therewith); file any appeal from an asserted deficiency;
file or amend any United States federal, foreign, state or local tax return
without TBH’s prior written approval; or make any tax election or change any
method or period of accounting unless required by GAAP or applicable law for any
period during which TBH held shares of Granite.

 

(g)           TBH shall include the income of Granite (including any deferred
items triggered into income by Income Tax Reg. §1.1502-13) on TBH’s consolidated
federal and state income tax returns

 

12

--------------------------------------------------------------------------------


 

for all periods through the end of the Closing Date.  TBH will pay any federal
and state income tax attributable to such income.  The tax benefits from any net
operating loss, credits or other tax attributes available from Granite through
the Closing Date, including any refund claims from carrying back such items,
will be used in the consolidated filings of TBH.  Granite shall assist TBH by
furnishing any needed tax information for the period that includes the Closing
Date.  The income of Granite shall be apportioned to the period up to and
including the Closing Date and to the period after the closing date in
accordance with Income tax Reg. §1.1502-76 by closing the books of Granite at
the end of the Closing Date.

 

(h)           Swift and Awalt will maintain the books and records of Granite for
a minimum of four (4) years from the Closing Date and, upon request from TBH,
will provide TBH with access thereto for any legitimate business purpose of TBH
which would include, but not be limited to litigation, employment, regulatory or
tax matters encompassing any period during which TBH held shares of Granite.

 


ARTICLE 7


 

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

 

The obligation of Buyer to consummate the Acquisition and to take the other
actions required to be taken by them at the Closing are subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Buyer, in whole or in part):

 

Section 7.1            Accuracy of Representations and Warranties.  All of the
representations and warranties of TBH and Granite set forth in this Agreement
shall be true and correct in all material respects with the same force and
effect as if all of such representations and warranties were made at the Closing
Date, provided, however, that to the extent such representations and warranties
expressly relate to an earlier date, such representations shall be true and
correct in all material respects on and as of such earlier date, and provided
further, that to the extent that such representations and warranties are made in
this Agreement subject to a standard of materiality or Knowledge, such
representations and warranties shall be true and correct in all respects.

 

Section 7.2            TBH’s and Granite’s Performance.  Each of TBH and Granite
shall have performed or complied in all material respects with all of the
covenants and obligations to be performed or complied with by it under the terms
of this Agreement on or prior to the Closing Date, provided, however, that to
the extent performance and compliance with such covenants and obligations are
subject in this Agreement to a standard of materiality, TBH and Granite shall
have performed and complied in all respects with such covenants and obligations.

 

Section 7.3            Documents Satisfactory.  All proceedings, corporate or
other, to be taken by TBH and Granite in connection with the Acquisition, and
all documents incident thereto, shall be reasonably satisfactory in form and
substance to Buyer and its counsel, and TBH and Granite shall have made
available to Buyer for examination the originals or true and correct copies of
all records and documents relating to the business and affairs of Granite which
Buyer may reasonably request in connection with said transactions.

 

Section 7.4            No Proceedings.  Since the date of this Agreement, there
must not have been commenced or Threatened against Granite or Buyer, or against
any of their respective Affiliates, any Proceeding:  (a) involving any challenge
to, or seeking damages or other relief in connection with, the Acquisition; or
(b) that would reasonably be expected to have the effect of preventing,
delaying, making illegal or otherwise interfering with the Acquisition; or
(c) that would reasonably be expected to have a Material Adverse Effect on the
financial condition or operations of Granite.

 

13

--------------------------------------------------------------------------------


 

Section 7.5            No Claim Regarding Stock Ownership or Sale Proceeds. 
There must not have been made or Threatened by any Person any bona fide claim
asserting that such Person:  (a) is the holder or the beneficial owner of, or
has the right to acquire or to obtain beneficial ownership of, any stock of, or
any other voting, equity or ownership interest in, Granite; or (b) is entitled
to all or any portion of the consideration payable under the terms of this
Agreement for the Acquired Shares.

 

Section 7.6            Absence of Material Adverse Changes.  From the date
hereof to the Closing, there shall be and have been no occurrence or any failure
of an expected occurrence to occur that would have a Material Adverse Effect.

 

Section 7.7            Consents and Approvals.  Any consents or approvals
required to be secured by either party by the terms of this Agreement or
otherwise reasonably necessary in the opinion of Buyer to consummate the
Acquisition, including all necessary regulatory approvals, shall have been
obtained and shall be reasonably satisfactory to Buyer, and all applicable
waiting periods shall have expired.

 

Section 7.8            No Injunction.  There is no Legal Requirement or any
injunction or other Order that has been adopted or issued, or has otherwise
become effective, since the date of this Agreement that prohibits the
consummation by TBH or Granite of the Acquisition, or materially affects the
ongoing operations of Granite.

 


ARTICLE 8


 

CONDITIONS PRECEDENT TO OBLIGATIONS OF TBH AND GRANITE

 

TBH’s and Granite’s respective obligation to consummate the Acquisition and to
take the other actions required to be taken by them at the Closing are subject
to the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by TBH or Granite, in whole or in part):

 

Section 8.1            Accuracy of Representations and Warranties.  All of the
representations and warranties of Buyer set forth in this Agreement shall be
true and correct in all material respects with the same force and effect as if
all of such representations and warranties were made at the Closing Date,
provided, however, that to the extent such representations and warranties
expressly relate to an earlier date, such representations shall be true and
correct in all material respects on and as of such earlier date, and provided
further, that to the extent that such representations and warranties are made in
this Agreement subject to a standard of materiality or Knowledge, such
representations and warranties shall be true and correct in all respects.

 

Section 8.2            Buyer’s Performance.  Buyer shall have performed or
complied in all material respects with all of the covenants and obligations to
be performed or complied with by them, respectively, under the terms of this
Agreement on or prior to the Closing Date, provided, however, that to the extent
performance and compliance with such covenants and obligations are subject in
this Agreement to a standard of materiality, Buyer shall have performed and
complied in all respects with such covenants and obligations.

 

Section 8.3            Documents Satisfactory.  All proceedings, corporate or
other, to be taken by Buyer in connection with the Acquisition, and all
documents incident thereto, shall be reasonably satisfactory in form and
substance to Granite and its counsel.

 

14

--------------------------------------------------------------------------------


 

Section 8.4            No Injunction.  There is no Legal Requirement or any
injunction or other Order that has been adopted or issued, or has otherwise
become effective, since the date of this Agreement that prohibits the
consummation by Buyer of the Acquisition.

 


ARTICLE 9


 

TERMINATION

 

Section 9.1            Reasons for Termination and Abandonment.  This Agreement
may, by prompt written notice given to the other party prior to or at the
Closing, be terminated:

 

(a)           by mutual consent of the board of directors or managers, as
applicable, of each of TBH, Granite and Buyer;

 

(b)           by TBH or Granite if:  (i) a breach of any provision of this
Agreement has been committed by Buyer; (ii) such breach has not been waived in
writing by TBH; (iii) such breach has had, or would reasonably be expected to
have, a materially adverse change in the benefits to TBH under this Agreement
and the Acquisition, and (iv) such breach has not been cured within ten days
following the date that TBH has provided Buyer with notice of such breach,
provided, however, that the condition set forth in clause (iii) of this
paragraph need not be satisfied to terminate this Agreement if such breach was
the result of any intentional or grossly negligent action, failure to act or
misrepresentation of or by Buyer, Swift or Awalt, or if the breach relates to
Buyer’s failure to pay the full amount of the Purchase Price payable to TBH
pursuant to the terms of this Agreement;

 

(c)           by Buyer if:  (i) a breach of any provision of this Agreement has
been committed by TBH or Granite; (ii) such breach has not been waived in
writing by Buyer; (iii) such breach has had, or would reasonably be expected to
have, a materially adverse change in the benefits to Buyer under this Agreement
and the Acquisition, and (iv) such breach has not been cured within thirty days
following the date that Buyer has provided TBH or Granite with notice of such
breach provided, however, that the condition set forth in clause (iii) of this
paragraph need not be satisfied to terminate this Agreement if such breach was
the result of any intentional or grossly negligent action, failure to act or
misrepresentation of or by TBH or Granite;

 

(d)           by Buyer if:  (i) any of the conditions in Article 7 has not been
satisfied, or satisfaction of such a condition is or becomes impossible, as of
the Closing Date; (ii) such condition has not been waived in writing by Buyer;
and (iii) the failure of such condition has had, or would reasonably be expected
to have, a Material Adverse Effect with respect to the benefits to Buyer under
this Agreement and the Acquisition, provided, however, that the contingency set
forth in clause (iii) of this paragraph need not be satisfied to terminate this
Agreement if the failure of such condition was the result of any intentional or
grossly negligent action, failure to act or misrepresentation of or by TBH or
Granite;

 

(e)           by TBH or Granite if:  (i) any of the conditions in Article 8 has
not been satisfied within the time frames specified, or satisfaction of such a
condition is or becomes impossible, as of the Closing Date; (ii) such condition
has not been waived in writing by TBH; and (iii) the failure of such condition
has had, or would reasonably be expected to have, a Material Adverse Effect with
respect to the benefits to TBH under this Agreement and the Acquisition,
provided, however, that the contingency set forth in clause (iii) of this
paragraph need not be satisfied to terminate this Agreement if the failure of
such condition was the result of any intentional or grossly negligent action,
failure to act or misrepresentation of or by Buyer; or

 

15

--------------------------------------------------------------------------------


 

(f)            by either Buyer or TBH if the Closing has not occurred, other
than through the failure of any party seeking to terminate this Agreement to
comply fully with its obligations under this Agreement, on or before June 30,
2009.

 

Section 9.2            Effect of Termination.  Each party’s right of termination
under Section 9.1 is in addition to any other rights it may have under this
Agreement or otherwise, and the exercise of a right of termination will not be
an election of remedies.  If this Agreement is terminated pursuant to
Section 9.1, all further obligations of the parties under this Agreement will
terminate, except that the obligations in Sections 10.8 and 10.11 will survive;
provided, however, that if this Agreement is terminated by a party because of
the breach of the Agreement by the other party or because one or more of the
conditions to the terminating party’s obligations under this Agreement is not
satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies will survive such termination unimpaired.

 


ARTICLE 10


 

MISCELLANEOUS

 

Section 10.1         Non-Disparagement.  TBH and Granite agree that they will
not (and their respective officers, directors, employees, agents, and
representatives will not) disparage Buyer, and Buyer agrees that it will not
(and Buyer’s officers, directors, managers, members, employees, agents, and
representatives will not) disparage TBH or Granite, regardless of whether the
Acquisition is consummated or is terminated; provided, however, that nothing in
this Section 10.1 shall affect the prosecution and/or defense of the Action in
the event the Acquisition is not completed.

 

Section 10.2         Taxes and Related Matters.  None of the parties makes any
representations to any other party concerning the tax treatment related to the
Acquisition.

 

Section 10.3         Legal Services Provided to Granite.  While Granite has been
owned by TBH, legal services have been provided to Granite, including but not
limited to services related to the Action and the Acquisition.  Buyer agrees
that such services shall be deemed to have been provided solely to TBH, not
Granite, such that Granite after Closing shall not be entitled to obtain
information or files from legal counsel who previously provided services to
Granite.  TBH, not Granite, shall be responsible for paying for any legal
services provided to Granite through Closing.

 

Section 10.4         Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement, and the performance of the
obligations imposed by this Agreement shall be governed by the internal laws of
the State of Nevada without regard to conflicts of laws principles.

 

Section 10.5         Assignments, Successors and No Third Party Rights.  No
party may assign any of its rights under this Agreement to any other Person
without the prior written consent of the other parties, which consent shall not
be unreasonably withheld, conditioned or delayed, provided, however, that Buyer
may assign its rights under this Agreement to any Affiliate of Buyer without the
consent of TBH or Granite so long as Buyer continues to guarantee
unconditionally the performance of all of its covenants set forth in this
Agreement.  Subject to the preceding sentence, this Agreement and every
representation, warranty, covenant, agreement and provision hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement.  This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.

 

16

--------------------------------------------------------------------------------


 

Section 10.6         Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative.  Neither the failure nor any delay
by any party in exercising any right, power or privilege under this Agreement or
the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege.  To
the maximum extent permitted by applicable law:  (a) no claim or right arising
out of this Agreement or the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

 

Section 10.7         Modification.  This Agreement may only be amended by a
written agreement executed by all parties hereto.

 

Section 10.8         Expenses.  Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Acquisition, including all fees and expenses of agents,
representatives, counsel, and accountants.  In the event of termination of this
Agreement, the obligation of each party to pay its own expenses will be subject
to any rights of such party arising from a breach of this Agreement by the other
party.

 

Section 10.9         Publicity.  Prior to the Closing Date and except as
required by law, the parties hereto will consult with each other before issuing
any press releases or otherwise making any public statements with respect to
this Agreement or the Acquisition and shall not issue any such press release or
make any such public statement without the prior consent of the other party,
which consent shall not be unreasonably withheld. Notwithstanding, TBH shall be
authorized to make all necessary regulatory filings related to the transaction
without consulting Buyer including the filings of Form 8-Ks and Form 10-Qs or
Form 10-Ks regarding the Agreement and the transactions contemplated by the
Agreement. Granite and Buyer will consult with each other concerning the means
by which Granite’s employees, customers and suppliers and others having dealings
with Granite will be informed of the Acquisition.

 

Section 10.10       Indemnification.

 

(a)           From and after the Closing, TBH shall defend, indemnify and hold
harmless the Buyer (and any officers, directors, managers, members, employees,
agents, representatives and advisors of Buyer, as the case may be), for, from
and against any Damages arising out of, relating to or resulting from:  (i) any
inaccuracy in or breach of any representation or warranty made by either TBH or
Granite in this Agreement, or (ii) the failure of either TBH or Granite to
perform or observe fully any covenant, agreement or provision to be performed or
observed by it pursuant to this Agreement.  For purposes of this Agreement,
“Damages” shall mean any and all losses, liabilities, costs, expenses, damages
or judgments of any kind or nature whatsoever).

 

(b)           From and after the Closing, Buyer shall defend, indemnify and hold
harmless TBH (and any officers, directors, employees, agents, representatives
and advisors of TBH, as the case may be), for, from and against any Damages
arising out of or resulting from:  (i) any inaccuracy in or breach of any
representation or warranty made by Buyer in this Agreement; or (ii) the failure
by Buyer to perform or observe any covenant, agreement or condition to be
performed or observed by it pursuant to this Agreement.

 

17

--------------------------------------------------------------------------------


 

Section 10.11       Confidentiality.  Between the date of this Agreement and the
Closing Date, the parties, Swift and Awalt will maintain in confidence, and will
cause the directors, officers, managers, members, employees, agents and advisors
of TBH, Buyer and Granite, as applicable, to maintain in confidence, and not use
to the detriment of another party any written, oral or other information
obtained in confidence from another party in connection with this Agreement or
the Acquisition, unless:  (a) such information is already known to such party or
to others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party; (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Acquisition; or (c) the
furnishing or use of such information is required by or necessary or appropriate
in connection with any Proceedings.  If the Acquisition is not consummated, each
party will return or destroy as much of such written information as the other
party may reasonably request.  The confidential information of any party will be
used solely for the purpose of evaluating the contemplated Acquisition, and will
be used for no other purpose.  Unless otherwise requested by TBH or Granite, in
the event this Agreement is terminated, Swift and Awalt shall return to TBH all
proprietary information related to TBH and Granite, including but not limited to
all policies and procedures and all strategic documents related to Granite’s
business plan or the plans of TBH.

 

Section 10.12       Notices.  All notices, consents, waivers and other
communications under this Agreement must be in writing (which shall include
telecopier communication) and will be deemed to have been duly given if
delivered by hand or by nationally recognized overnight delivery service
(receipt requested), mailed by certified mail (return receipt requested) with
first class postage prepaid or telecopied if confirmed immediately thereafter by
also mailing a copy of any notice, request or other communication by mail as
required in this Section 10.12:

 

(a)

If to Buyer, to:

 

 

 

The Law Offices of Randy C. Renfro

 

455 Capitol Mall, Suite 230

 

Sacramento, CA 95814

 

Telephone: (916) 443-5893

 

Facsimile: (916) 443-6215

 

Email: taxlawyr@winfirst.com

 

 

(b)

if to TBH or Granite, to:

 

 

 

The Bank Holdings

 

9990 Double R Boulevard

 

Reno, NV 89521

 

Attention: Jack Buchold

 

Telephone:

(775) 853-8600

 

Facsimile:

(775) 853-2056

 

 

with copies to:

 

 

 

Gary Steven Findley and Associates

 

1470 N. Hundley

 

Anaheim, CA 92806

 

Attention: Debra L. Barbin

 

Telephone:

(714) 630-7136

 

Facsimile:

(714) 630-7910

 

 

 

and

 

18

--------------------------------------------------------------------------------


 

 

Downey Brand LLP

 

621 Capitol Mall, 18th Floor

 

Sacramento, CA 95814

 

Attention: Jeffrey S. Galvin

 

Telephone: (916) 444-1000

 

Facsimile: (916) 444-2100

 

or to such other Person or place as the parties shall furnish to each other in
writing.  Except as otherwise provided herein, all such notices, consents,
waivers and other communications shall be effective:  (a) if delivered by hand,
when delivered; (b) if mailed in the manner provided in this Section 10.12, five
(5) Business Days after deposit with the United States Postal Service; (c) if
delivered by overnight express delivery service, on the next Business Day after
deposit with such service; and (d) if by facsimile, on the next Business Day
upon receipt of electronic confirmation.

 

Section 10.13       Entire Agreement.  This Agreement, any documents executed by
the parties pursuant to this Agreement and referred to herein, the Settlement
Agreement and the Release Agreements constitute a complete and exclusive
statement of the entire understanding and agreement of the parties hereto with
respect to their subject matter and supersede all other prior agreements and
understandings, written or oral, relating to such subject matter between the
parties.

 

Section 10.14       Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement unless the
consummation of the Acquisition is adversely affected thereby.

 

Section 10.15       Further Assurances.  The parties agree:  (a) to furnish upon
request to each other such further information; (b) to execute and deliver to
each other such other documents; and (c) to do such other acts and things, all
as the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.

 

Section 10.16       Counterparts; Facsimiles.  This Agreement and any amendments
thereto may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.  One or more counterparts of this Agreement may be delivered via
facsimile with the intention that they shall have the same effect as original
executed counterparts hereof.

 

Section 10.17  Legal Costs.  If either party commences an action against the
other arising out of or in connection with this Agreement, the prevailing party
shall be entitled to have and recover from the losing party reasonable
attorney’s fees and costs of suit.

 

Section 10.18  Non-Solicitation.  Commencing with the Closing Date and ending
six months later (December 30, 2009), neither TBH nor any subsidiary of TBH
will, directly or indirectly, solicit any customer of Granite listed on Schedule
10.18 hereof for the purpose of engaging in a 1031 exchange transaction.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

19

--------------------------------------------------------------------------------


 

ROBERT M. AWALT

 

JUSTIN C. SWIFT

 

 

 

 

 

 

/s/ Robert M. Awalt

 

/s/ Justin C. Swift

 

 

 

GRANITE EXCHANGE, INC., a Nevada corporation

 

THE BANK HOLDINGS, a Nevada corporation

 

 

 

 

 

 

By:

/s/ Hal Giomi

 

By:

/s/ Hal Giomi

 

Chief Executive Officer

 

 

Chief Executive Officer

 

20

--------------------------------------------------------------------------------